Citation Nr: 0524623	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-14 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
received in July 2003 was accepted as timely, a statement of 
the case was issued in March 2004, and a substantive appeal 
was received in April 2004.  The veteran testified at a Board 
hearing at the RO in May 2005.


FINDING OF FACT

The veteran suffers from PTSD associated with a verified 
inservice stressor. 


CONCLUSION OF LAW

PTSD was incurred in the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Service records document the veteran's assignment to the 
377th Security Police Squadron in Vietnam in 1969 and 1970.  
One of his claimed stressors is that he experienced an enemy 
rocket attack during the period from December 1969 to January 
1970.  In an April 2002 letter, the Department of the Army 
verified that historical reports of the 377th Security Police 
Squadron document significant combat situations encountered 
during the period from October 1969 to December 1970.  An 
attached record documents an incident on December 1969 in 
which four 122mm rockets impacted on the base.  

In Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), the 
Court addressed a claim for service connection for PTSD and 
noted that "[a]lthough the unit records do not specifically 
state that the veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to attacks."  See also Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The Court went on to note that 38 
C.F.R. § 3.304(f) only requires credible supporting evidence 
that the claimed stressor occurred.  Corroboration of a 
veteran's personal participation is not required.  In view of 
the Court's holding and the verification that rocket attacks 
occurred at the veteran's location during the time period he 
was stationed there, the Board finds that the claimed 
stressor of this combat incident has been verified. 

The next question is whether there is a medical diagnosis of 
PTSD.  In this regard, the claims file includes an August 
2001 report from Edwin W. Hoeper, M.D. which lists a 
diagnosis of PTSD with an AXIS 5 reference to Vietnam 
stressors.  A diagnosis of PTSD due to wartime experience was 
also rendered by Michael K. Nunn, D.O., psychiatrist in 
August 2003.  Psychological testing (Mississippi test) in 
August 2003 also produced results which were interpreted as 
meeting the range for classification of PTSD.  

Based on the above medical reports, the Board finds that the 
veteran does suffer from PTSD and that the PTSD has been 
sufficiently linked to Vietnam wartime experiences.  The 
verified mortar attack in December 1969 can certainly be 
described as a wartime experience.  In sum, the Board finds 
that the statutory and regulatory criteria for entitlement to 
service connection for PTSD have been met.  

The Board acknowledges that the veteran has also claimed 
several other inservice stressors and that some of these have 
not been verified.  However, at least one claimed stressor 
(the rocket attack) has been verified and a diagnosis of PTSD 
associated with wartime experiences has been made by at least 
two different medical examiners, and such a diagnosis appears 
to be consistent with psychological testing.  This is 
sufficient to grant service connection for PTSD without 
further efforts to verify any other claimed stressors. 

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, there is no detriment to 
the veteran as a result of any failure to fully comply with 
VCAA in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.   


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


